Citation Nr: 1724567	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from
a June 2014 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

For the period of September 1, 2002 through January 5, 2014, the Veteran did not satisfy the threshold schedular criteria for entitlement to a TDIU rating, and both prior to and following the aforementioned dates, the Veteran was assigned a 100 percent schedular rating.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met for the period of September 1, 2002 through January 5, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As a preliminary matter the Board notes that, with respect to the Veteran's claim for entitlement to a TDIU rating, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one service-connected disability, it must be rated at 60 percent or more.  38 C.F.R. § 4.16(a).

When these percentage requirements are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2016).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
Factual Background and Analysis

A brief review of the history of this case is necessary to understand why a TDIU is not warranted.  In sum, the Veteran was granted service connection for Non-Hodgkin's lymphoma (NHL), and a 100 percent rating was assigned from January 29, 2002.  His NHL rating was then properly reduced to a non-compensable disability rating effective from September 1, 2002.  More recently, the Veteran was granted a 100 percent schedular rating for dilated cardiomyopathy effective from January 5, 2014.  A TDIU is considered a lesser benefit than a 100 percent schedular rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  As such, the issue that must be addressed is entitlement to a TDIU rating for the period of September 1, 2002, the date the Veteran's NHL rating was reduced, through January 5, 2014, which is the date the 100 percent schedular rating was assigned for the Veteran's heart disability.  

As noted above, a TDIU rating requires, as a threshold, a single disability that is rated as 60 percent disabling, or two or more disabilities with combined ratings of 70 percent, with at least one of those disabilities evaluated as 40 percent or more disabling.  

Prior to January 5, 2014, the only disability for which service connection was established was the Veteran's NHL.  That disability was non-compensably rated.  As such, the Veteran simply did not satisfy the initial threshold schedular rating criteria for the assignment of a TDIU rating.  Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  For a Veteran to prevail on a claim of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b), the record must show some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the record, the Board finds that the weight of the evidence does not suggest that the Veteran's case is outside the norm with respect to the time period between September 1, 2002 through January 5, 2014.  

A September 2002 VA examination showed a diagnosis of large B-cell non-Hodgkin's lymphoma, currently in remission.

Of note is a private treatment record dated in March 2002 wherein the Veteran reported to his physician that he was unable to work due to back pain.  Dr. SSL specifically noted that the back pain was not related to the Veteran's lymphona or his therapy.

A January 2011 VA examination indicated that the Veteran retired in 2001.  He noted that he retired due to his cancer.  The examiner noted that the Veteran could not do yard work or drive long distances but found that there was no evidence that this was related to his cancer.  In a January 2011 statement from the Veteran he noted that he retired from his job after working there for 30 years.  He further reported that he tried to work a job but had no success and had to quit.   

The Board finds that the weight of the medical evidence of record indicates that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected NHL from the time period between September 1, 2002 through January 5, 2014.  In making this decision, the Board must note that there are no opinions of record indicating that the Veteran was unemployable during this time frame.  Instead, the opinions of record indicate that the Veteran is only restricted from activities such as yard work and driving long distances but the medical providers do not indicate that this is due to the Veteran's NHL. 

The Board acknowledges the contentions of the Veteran that he was unable to work due to his service-connected disability.  Laypersons can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as pain, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's descriptions of the physical difficulties caused by his service-connected disability are competent and have some probative value.

However, even if the Board were to accept the Veteran's contention that his service-connected NHL precluded him entirely from engaging in physical labor during the time period in question, the evidence of record weighs against a finding that the Veteran was precluded from procuring or maintaining a substantially gainful occupation during this time frame.  While the Board does not doubt that the Veteran's service-connected disability had some effect on his employability, the weight of the evidence does not support his contention that his service-connected disability was of such severity so as to preclude his participation in any form of substantially gainful employment between September 1, 2002 through January 5, 2014.  

The Board finds that the RO's declining to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU was correct because the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability between September 1, 2002 through January 5, 2014.  Therefore, the claim for TDIU is denied.  

ORDER

Entitlement to a TDIU is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


